DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (GB 2504075).
Lord shows the structure claimed including a porous monolith formed of a ceramic comprising a first end and an opposing second end, a reservoir defining a channel (22) arranged proximate the opposing second end, the reservoir that retains an aerosol precursor/liquid along the channel and a liquid transport element, which is an element of an interior surface of the reservoir that is in contact with the channel along a substantially entire thereof, that transports the aerosol precursor/liquid through a  portion of the liquid transport element, a vaporization element (16) that is positioned relative to the porous monolith for vaporization of the aerosol precursor/liquid composition wherein the ceramic monolith having the first end having a portion that is substantially planar, which is shown by the planar surface of the channel, with the vaporization element (16) positioned on the substantially plane portion of the ceramic monolith. Also, see annotated drawing of Figure 6 of Lord.


    PNG
    media_image1.png
    327
    590
    media_image1.png
    Greyscale


With respect to claim 22, Lord shows the porous monolith that has a substantially square or rectangular cross-section. Also see Figure 11. 
With respect to claim 23, Lord shows the vaporization element that is a heater. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (GB 2504075) in view of Reevell (GB 2513637) or Metz et al (US 2017/0347714).
Lord shows the structure claimed including the ceramic monolith having a portion of the first end having a portion that is substantially planar, which is shown by the planar surface of the channel, wherein the heater is positioned on the substantially plane portion of the ceramic monolith. But, Lord does not explicitly show an outer housing. 
Reevell shows an outer housing (2) within which a porous matrix is positioned therein as illustrated in Figure 2.
Metz also shows it is known to provide an aerosol delivery device having an outer housing (26) within which a porous monolith(30) is positioned therein.
In view of Reevell or Metz, it would have been obvious to one of ordinary skill in the art to adapt Lord, with an outer housing that can safely contain the porous monolith therein as well known in the art. 
With respect to claims 26 and 27, Lord further shows a mouth end (2) with an aerosol port (6), and Reevell shows an air entry (7) with an air passageway (29) that extends to an aerosol port (26) of a mouth end. Metz also shows an air entry (22) with an air flow passing (28) to an aerosol port of a mouth end (38). 
   With respect to claim 28, Lord shows the porous monolith that has a substantially square or rectangular cross-section. Also see Figure 11. 
With respect to claim 29, Lord shows the vaporization element that is a heater. 
Response to Arguments
Applicant's arguments filed on 6/8/22 entered by the RCE of 8/4/22 have been fully considered but they are not persuasive. 
Applicant argues that the planar surface as shown by Lord does not meet the claimed element of the porous monolith because the claimed substantially planar first end opposes the second end proximate the reservoir defining the channel. This argument is not deemed persuasive as Lord shows the first end and the opposing second end wherein a reservoir defining a channel (22) is arranged proximate the opposing second end wherein the channel is also arranged in the first end having a portion of the first end that is substantially planar upon which the vaporization element (16) is positioned thereon. 
Thus, the Applicant’s arguments are not deemed persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761